Trippe, Judge.
’ The act of March 16th, 1869, requiring suit on certain claims to be brought by January 1st, 1870, only applied, so far as that provision is concerned, to such rights of action as had accrued prior to June 1st, 1865: Black vs. Swanson, 49 Georgia, 424; Addison vs. Christy, Ibid., 431. Those cases cover this, certainly to the extent of collections made and property sold after June 1st, 1865, and it was error in the court to sustain the demurrer on the ground that plaintiff was barred by said act.
Judgment reversed.